Citation Nr: 0843545	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-38 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus 
disability.

2.  Entitlement to service connection for peripheral 
neuropathy, right upper extremities, claimed as due to 
service-connected diabetes mellitus, type II, and/or exposure 
to herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy, left upper extremities, claimed as due to 
service-connected diabetes mellitus, type II, and/or exposure 
to herbicides.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  Among other awards, he is a recipient of the Purple 
Heart.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in May 2007, a statement of the case 
was issued in November 2007, and a substantive appeal was 
received in December 2007.  The veteran testified at a Board 
hearing in September 2008.

The issues of entitlement to peripheral neuropathy, right and 
left upper extremities, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

The veteran's tinnitus is causally related to his combat 
service.




CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of the grant of service connection for tinnitus 
disability, no further discussion of VCAA is necessary at 
this point.  The matter of VCAA compliance with regard to the 
other issues will be addressed in a future merits decision on 
those issues after action is undertaken as directed in the 
remand section of this decision.  Any notice deficiency, per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 
384, 394 (1993)), as section 5103(a) notice provisions have 
been satisfied, and if the veteran so chooses, he will have 
an opportunity to initiate the appellate process again should 
he disagree with the disability rating or effective date 
assigned to the award.  Then, more detailed obligations 
arise, the requirements of which are set forth in sections 
7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

At a Board hearing in September 2008, the veteran testified 
that he noticed ringing in his ears during his period of 
service in Vietnam, especially after incoming mortar attacks.  
The record shows that the veteran participated in combat in 
Vietnam, and that he is in receipt of the Purple Heart.  
Pursuant to 38 U.S.C.A. § 1154(b), if the record demonstrates 
that the veteran engaged in combat with enemy forces, then by 
statute VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  See also 38 C.F.R. 
§ 3.304(d).

The veteran's testimony regarding ringing in his ears after 
mortar attacks is certainly consistent with the circumstances 
of his service.  However, the difficult question is whether 
the lack of any supporting evidence of tinnitus complaints in 
service medical records constitutes clear and convincing 
evidence to the contrary.  It is indicated that the veteran's 
service medical records were on file upon initial 
adjudication of the veteran's claim, and that the VA examiner 
had an opportunity to review such records.  However, such 
service medical records are not currently associated with the 
claims folder.  Under such circumstances, the Court has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Per the November 2006 VA examiner, there 
were normal audiograms bilaterally at induction in July 1967 
and at separation in July 1969.  Service medical records are 
otherwise silent for any treatments of, complaints of, and 
diagnosis of tinnitus.  The service medical records therefore 
appear to be inconsistent with any assertion that the ringing 
in the ears noted after mortar attacks became chronic.

The Board must also consider the impact of the November 2006 
VA examination report which includes the opinion that the 
veteran's tinnitus is less likely as not due to military 
noise exposure.  The examiner reasoned that tinnitus due to 
noise exposure is typically accompanied by high frequency 
hearing loss, and his hearing was completely within normal 
limits.  

There is also no evidence of a continuity of symptomatology 
after service.  It was not until July 2006, when the veteran 
filed an informal claim for compensation, that he voiced 
complaints related to tinnitus.  This lengthy period without 
treatment after service suggests that there has not been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Also, the veteran had submitted 
claims for other VA benefits based on other disabilities in 
August 1969 and November 2005, but did not voice any 
complaints related to his tinnitus.  This suggests that the 
veteran did not believe he had tinnitus related to his 
service acoustic trauma until many years after service, as 
the Board believes it reasonable to assume that the veteran 
would have included a tinnitus claim with his other earlier 
claims.  Overall, there is no supporting evidence to suggest 
any continuity of tinnitus from service to show a nexus to 
service.

After reviewing the totality of the evidence, the Board must 
conclude that the preponderance of the evidence is against a 
finding that the tinnitus is related to service.  However, in 
order to overcome the provision of 38 U.S.C.A. § 1154(b) for 
combat veterans, there must be clear and convincing evidence.  
The Board is not inclined to find that a mere lack of 
pertinent complaints constitutes clear and convincing 
evidence.  As for the VA medical opinion which is unfavorable 
to the veteran's claim, the opinion is based on the fact that 
his bilateral hearing is normal.  Despite the lack of any 
hearing loss, the veteran does have subjective complaints of 
tinnitus which he attributes to exposure to machine guns, 
mortars and explosions without ear protection during service.  
Thus, lay assertions are consistent with the conditions and 
hardships associated with combat service.  See 38 U.S.C.A. 
§ 1154(b).

Under the particular circumstances of this case involving a 
combat veteran who has testified under oath that he first 
noted ringing in his ears after mortar attacks during combat, 
the Board believes the provisions of 38 U.S.C.A. 1154(b) 
require a determination favorable to the veteran.  Although 
there is evidence against the veteran, such unfavorable 
evidence does not rise to the level of clear and convincing 
evidence.  Entitlement to service connection for tinnitus is 
warranted.


ORDER

Entitlement to service connection for tinnitus disability is 
warranted.  To this extent, the appeal is granted.


REMAND

Service connection is in effect for diabetes mellitus, type 
II, and for peripheral neuropathy, bilateral lower 
extremities, associated with his diabetes mellitus.  At an 
October 2006 VA examination, the veteran denied having 
peripheral neuropathy of the upper extremities, and there 
were no objective findings of peripheral neuropathy of the 
upper extremities.  However, at the September 2008 Board 
hearing, the veteran testified as to symptoms he relates to 
peripheral neuropathy, upper extremities, to include numbness 
and difficulty grasping items.  Based on such lay testimony, 
the Board has determined that the veteran should be afforded 
a VA examination to assess the nature and etiology of such 
claimed peripheral neuropathy, bilateral upper extremities, 
to include whether such any such disabilities are related to 
his service-connected diabetes mellitus, type II.  See 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of his 
claimed peripheral neuropathy, bilateral 
upper extremities, and whether any such 
disabilities are related to his service-
connected diabetes mellitus, type II.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  
After examining the veteran and reviewing 
the claims file in its entirety, the 
examiner should opine as to whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that any 
peripheral neuropathy, bilateral upper 
extremities, is caused by, or been 
aggravated by, his service-connected 
diabetes mellitus, type II.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issues of entitlement to 
service connection for peripheral 
neuropathy, right upper extremity, and 
peripheral neuropathy, left upper 
extremity, including under both direct 
and secondary theories of service 
connection.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


